DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Information Disclosure Statements
The Information Disclosure Statement (IDS) filed on 05/27/2021 has been acknowledged.
Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.

Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Platoon Control System and Method that Generates and Updates Speed Profiles for Vehicles Based on Presence of Obstacles, Braking Strategy, Target Deceleration and Road Slope Information.

Status of Application
The list of claims 1-20 is pending. Claims 1 and 11 are the independent claim observed in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detector” in claims 1-10.
Claim limitations: “a detector configured to detect an obstacle positioned in a front according to a driving direction of a vehicle included in a platoon” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholder(s) “detector” respectively coupled with functional language: without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, the applicant describes the function of the “detector” as follows: “a detector 20 that detects an obstacle positioned in a front according to a driving direction of the vehicle included in the platoon;” [Specification, ¶: 0051] and “The detector 20 can calculate a predicted collision time with an obstacle using the position of the detected obstacle and a vehicle speed when detecting the obstacle” [Specification, ¶: 0059]. The applicant recites the structure of the “detector” as follows: “In one embodiment, the detection sensor may be a camera sensor, a lidar sensor, a radar sensor, or an ultrasonic sensor. The detection sensor mounted on a vehicle can detect the relative position of an obstacle with respect to the vehicle. In addition, the detection sensor may detect the speed of an obstacle or may detect the relative speed of the obstacle based on the speed of a vehicle.” [Specification, ¶: 0057, 0058]. As a result, the examiner has interpreted the function and structure of the “detector” as per the applicant’s description in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “based on a driving speed of the platoon,” which makes it difficult to establish the scope of the invention. Usage of the terminology “based on” makes it unclear as to how the vehicle’s braking strategy changes in response to updates in the vehicle’s speed profile. For example, does the vehicle simply increase the automated braking force applied in response to the platoon traveling at a higher speed in a linear way or are there other factors involved as well? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any control system that when determining a braking strategy for a platoon gives any level of consideration to the platoon travel speed when doing so, for example.

Claims 1-20 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “based on the obstacle detected by the detector and the braking strategy,” which makes it difficult to establish the scope of the invention. Usage of the terminology “based on” makes it unclear as to how the vehicles’ operations are modified in response to presence of an obstacle. For example, since the control of the platoon is “based on” the presence of an obstacle and the determined braking strategy, does the platoon simply decide the automated braking force applied in response to the obstacle, or does it also impact the trajectory of the vehicles to potentially drive around the obstacle by switching lanes? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any control system that when determining control operations for a platoon, when an obstacle is found to be present, applies the brakes in any capacity but is also able to perform other driving operations such as but not limited to steering changes, for example.
	
Claims 2-5 and 12-15 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “based on a target deceleration,” which makes it difficult to establish the scope of the invention. Usage of the terminology “based on” makes it unclear as to how the vehicle’s speed profile is determined. For example, does the control system simply limit the maximum deceleration that the vehicles should experience by preventing excessive braking forces, or is there an additional safety factor built into the calculation as well? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any control system that when determining a speed profile for a platoon gives any level of consideration to limiting the acceleration/deceleration in braking situations, for example.

Claim 3 and 13 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “assuming that the obstacle is detected at a preset first speed or the speed profile over time when the vehicle included in the platoon brakes at a preset second speed as the braking strategy,” which makes it difficult to establish the scope of the invention. Usage of this terminology makes it unclear as to how the vehicle’s speed profile is determined. For example, does the control system simply operate at one of two preset speeds when braking is initiated as a result of an obstacle being detected? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any control system that when determining a speed profile for a platoon limits the speed in some way to a set limit when navigating around an obstacle or operating in an emergency situation where braking would be required, for example.

Claims 4, 5, 14 and 15 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “based on the speed profile of a preceding vehicle included in the platoon over time,” which makes it difficult to establish the scope of the invention. Usage of the terminology “based on” makes it unclear as to how the vehicle’s speed profile is determined. For example, does the control system simply make it so the speed profile of the following vehicle is to match the speed of the preceding vehicle exactly or are there other built-in factors such as accounting for delays in reaction time or communication time? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any control system that when determining a speed profile for a platoon gives any level of consideration to the speed of preceding vehicles in the platoon, for example.

Claims 6, 7, 16 and 17 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “based on the determined braking strategy” and “based on the set separation distance,” which makes it difficult to establish the scope of the invention. Usage of the terminology “based on” makes it unclear as to how the vehicle’s set separation distance is determined. For example, does the control system have a minimum inter-vehicle distance set or is there a relationship with the traveling speed of the platoon such that the inter-vehicle distance increases as the speed increases? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any control system that when controlling vehicles travelling in a platoon, maintains an inter-vehicle distance that considers traveling speed when calculating this ideal inter-vehicle distance, for example.

Claim 7 and 17 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “based on a speed profile of the vehicle over time when the preceding vehicle and the following vehicle included in the platoon are braking,” which makes it difficult to establish the scope of the invention. Usage of the terminology “based on” makes it unclear as to how the vehicle’s set separation distance is determined. For example, does the control system only have a minimum inter-vehicle distance set when braking is occurring or does it increase the inter-vehicle distance when operating at higher speeds to also ensure that this minimum value can be maintained in situations where emergency braking may have to occur? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any control system that when controlling vehicles travelling in a platoon factors in speed and anticipated braking force when calculating a minimum inter-vehicle distance, for example.

Claims 8, 9, 18 and 19 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “based on the estimated slope,” which makes it difficult to establish the scope of the invention. Usage of the terminology “based on” makes it unclear as to how the vehicle’s braking strategy is determined. For example, how is the slope of the road determined and how does the presence of an uphill slope impact the braking strategy? Is there simply a linear decrease in braking force as uphill slope increases and vice versa in the case of a downhill slope? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any control system that when controlling vehicles travelling in a platoon implements a strategy for calculating the slope of the road when traveling and incorporating this slope into the braking force calculation in any capacity, for example.

Claims 9 and 19 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “based on the calculated compensation deceleration,” which makes it difficult to establish the scope of the invention. Usage of the terminology “based on” makes it unclear as to how the vehicle’s braking strategy is determined. For example, how is the slope of the road estimated? Or is there simply a linear increase in braking force as uphill slope increases in the form of a compensation deceleration built into the calculation? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any control system that when controlling vehicles travelling in a platoon implements a strategy for calculating the slope of the road when traveling and incorporating this slope determination into the braking force calculation in any capacity, for example.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10-12, 14 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim (United States Patent Publication 2022/0383753 A1).

With respect to claim 1, Kim discloses: “A platoon driving control system of a vehicle, comprising: a detector configured to detect an obstacle positioned in a front according to a driving direction of a vehicle included in a platoon;” [Kim, ¶: 0046, 0048, 0075]
“a processor;” [Kim, ¶: 0109-0112]
“and a memory coupled to the processor and storing an algorithm that, when executed by the processor, causes the processor to: determine a braking strategy of the vehicle included in the platoon based on a driving speed of the platoon,” [Kim, ¶: 0059, 0069, 0077, 0098, 0104, 0109-0111]
“and control a driving of the platoon based on the obstacle detected by the detector and the braking strategy.” [Kim, ¶: 0008, 0014-0016, 0018-0024, 0053]

With respect to claim 2, Kim discloses: “The platoon driving control system of a vehicle according to claim 1, wherein the memory stores the algorithm that, when executed by the processor, further causes the processor to determine, based on a target deceleration, a speed profile over time when the vehicle is braking as the braking strategy.” [Kim, ¶: 0017, 0018, 0020, 0049, 0053, 0064]

With respect to claim 4, Kim discloses: “The platoon driving control system of a vehicle according to claim 2, wherein the memory stores the algorithm that, when executed by the processor, further causes the processor to determine the speed profile of a following vehicle over time based on the speed profile of a preceding vehicle included in the platoon over time.” [Kim, ¶: 0069, 0077, 0098, 0104]

With respect to claim 10, Kim discloses: “The platoon driving control system of a vehicle according to claim 1, wherein the memory stores the algorithm that, when executed by the processor, further causes the processor to control a braking device of the vehicle included in the platoon according to the braking strategy determined during braking.” [Kim, ¶: 0079, 0081, 0088, 0094]

With respect to claim 11, Kim discloses: “A method for controlling platoon driving of a vehicle comprising steps of: determining a braking strategy of a vehicle included in a platoon based on a driving speed of the platoon;” [Kim, ¶: 0059, 0069, 0077, 0098, 0104, 0109-0111]
“detecting an obstacle positioned in a front according to a driving direction of the vehicle included in the platoon;” [Kim, ¶: 0046, 0048, 0075]
“and controlling platoon driving based on the determined braking strategy and the detected obstacle.” [Kim, ¶: 0008, 0014-0016, 0018-0024, 0053]

With respect to claim 12, Kim discloses: “The method for controlling platoon driving of a vehicle according to claim 11, wherein in the step of determining a braking strategy of a vehicle, a speed profile over time during braking of the vehicle is determined as the braking strategy based on a target deceleration.” [Kim, ¶: 0017, 0018, 0020, 0049, 0053, 0064]

With respect to claim 14, Kim discloses: “The method for controlling platoon driving of a vehicle according to claim 12, wherein in the step of determining a braking strategy of a vehicle, the speed profile of a following vehicle over time is determined based on the speed profile of a preceding vehicle included in the platoon over time.” [Kim, ¶: 0069, 0077, 0098, 0104]

With respect to claim 20, Kim discloses: “The method for controlling platoon driving of a vehicle according to claim 11, wherein, in the step of controlling platoon driving, a braking device of the vehicle included in the platoon is controlled according to the braking strategy determined during braking.” [Kim, ¶: 0079, 0081, 0088, 0094]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5-9 and 15-19 are rejected under 35 USC 103 as being unpatentable over Kim in view of PFADLER et al. (United States Patent Publication 2021/0074165 A1), referenced as Pfadler moving forward. 

With respect to claim 5, while Kim discloses “The platoon driving control system of a vehicle according to claim 4, wherein the memory stores the algorithm that, when executed by the processor,” Kim does not specifically state “further causes the processor to determine that the speed profile of the following vehicle over time is delayed by a preset time rather than the speed profile of the preceding vehicle over time.”
Pfadler, which is also an autonomous vehicle control system used for platooning, teaches “further causes the processor to determine that the speed profile of the following vehicle over time is delayed by a preset time rather than the speed profile of the preceding vehicle over time.” [Pfadler, Fig. 6 & 7, ¶: 0080]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon driving control system disclosed by Kim to incorporate the teachings of Pfadler. By combining these two inventions, the outcome is a platoon control system that is able to maintain a minimum inter-vehicle distance (IVD) by factoring in a delay in the response time of the following vehicles in the platoon due to reaction time and communication delays [Pfadler, ¶: 0021, 0035].

With respect to claim 6, while Kim discloses “The platoon driving control system of a vehicle according to claim 1, wherein the memory stores the algorithm that, when executed by the processor,” Kim does not specifically state “further causes the processor to set a separation distance between the vehicles included in the platoon based on the determined braking strategy, and to control the platoon driving based on the set separation distance.”
Pfadler teaches “further causes the processor to set a separation distance between the vehicles included in the platoon based on the determined braking strategy, and to control the platoon driving based on the set separation distance.” [Pfadler, ¶: 0019, 0020, 0024, 0034, 0035, 0067]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon driving control system disclosed by Kim to incorporate the teachings of Pfadler. By combining these two inventions, the outcome is a platoon control system that is able to maintain a minimum inter-vehicle distance (IVD) by factoring in a delay in the response time of the following vehicles in the platoon due to reaction time and communication delays [Pfadler, ¶: 0021, 0035].

With respect to claim 7, while Kim discloses “The platoon driving control system of a vehicle according to claim 6, wherein the memory stores the algorithm that, when executed by the processor,” Kim does not specifically state “further causes the processor to set the separation distance between a preceding vehicle and a following vehicle based on a speed profile of the vehicle over time when the preceding vehicle and the following vehicle included in the platoon are braking.”
Pfadler teaches “further causes the processor to set the separation distance between a preceding vehicle and a following vehicle based on a speed profile of the vehicle over time when the preceding vehicle and the following vehicle included in the platoon are braking.” [Pfadler, ¶: 0019, 0020, 0024, 0034, 0035, 0067]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon driving control system disclosed by Kim to incorporate the teachings of Pfadler. By combining these two inventions, the outcome is a platoon control system that is able to maintain a minimum inter-vehicle distance (IVD) by factoring in a delay in the response time of the following vehicles in the platoon due to reaction time and communication delays [Pfadler, ¶: 0021, 0035].

With respect to claim 8, while Kim discloses “The platoon driving control system of a vehicle according to claim 1, wherein the memory stores the algorithm that, when executed by the processor,” Kim does not specifically state “further causes the processor to estimate a slope of a road on which the platoon or the vehicle included in the platoon is driving is further included, and to determine the braking strategy of the vehicle included in the platoon based on the estimated slope.”
Pfadler teaches “further causes the processor to estimate a slope of a road on which the platoon or the vehicle included in the platoon is driving is further included, and to determine the braking strategy of the vehicle included in the platoon based on the estimated slope.” [Pfadler, ¶: 0073]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon driving control system disclosed by Kim to incorporate the teachings of Pfadler. By combining these two inventions, the outcome is a platoon control system that is able to maintain a minimum inter-vehicle distance (IVD) by factoring in a delay in the response time of the following vehicles in the platoon due to reaction time and communication delays [Pfadler, ¶: 0021, 0035].

With respect to claim 9, while Kim discloses “The platoon driving control system of a vehicle according to claim 8, wherein the memory stores the algorithm that, when executed by the processor,” Kim does not specifically state measuring the slope of the road and incorporating it into the speed profile generation.
Pfadler teaches “further causes the processor to calculate a compensation deceleration by reflecting a deceleration according to the estimated slope to a target deceleration,” [Pfadler, ¶: 0073]
“and to determine, based on the calculated compensation deceleration, a speed profile over time when the vehicle included in the platoon is braked as the braking strategy.” [Pfadler, ¶: 0073]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon driving control system disclosed by Kim to incorporate the teachings of Pfadler. By combining these two inventions, the outcome is a platoon control system that is able to maintain a minimum inter-vehicle distance (IVD) by factoring in a delay in the response time of the following vehicles in the platoon due to reaction time and communication delays [Pfadler, ¶: 0021, 0035].

With respect to claim 15, while Kim discloses “The method for controlling platoon driving of a vehicle according to claim 14,” Kim does not specifically state “wherein in the step of determining a braking strategy of a vehicle, the speed profile of the following vehicle over time is determined to be delayed by a preset time, rather than the speed profile of the preceding vehicle over time.”
Pfadler teaches “wherein in the step of determining a braking strategy of a vehicle, the speed profile of the following vehicle over time is determined to be delayed by a preset time, rather than the speed profile of the preceding vehicle over time.” [Pfadler, Fig. 6 & 7, ¶: 0080]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of platoon driving control disclosed by Kim to incorporate the teachings of Pfadler. By combining these two inventions, the outcome is a platoon control system that is able to maintain a minimum inter-vehicle distance (IVD) by factoring in a delay in the response time of the following vehicles in the platoon due to reaction time and communication delays [Pfadler, ¶: 0021, 0035].

With respect to claim 16, while Kim discloses “The method for controlling platoon driving of a vehicle according to claim 11,” Kim does not specifically state “further comprising, prior to the step of controlling platoon driving, a step of setting a separation distance between the vehicles included in the platoon based on the determined braking strategy i, wherein the step of controlling platoon driving, the platoon driving is controlled based on the set separation distance.”
Pfadler teaches “further comprising, prior to the step of controlling platoon driving, a step of setting a separation distance between the vehicles included in the platoon based on the determined braking strategy i, wherein the step of controlling platoon driving, the platoon driving is controlled based on the set separation distance.” [Pfadler, ¶: 0019, 0020, 0024, 0034, 0035, 0067]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of platoon driving control disclosed by Kim to incorporate the teachings of Pfadler. By combining these two inventions, the outcome is a platoon control system that is able to maintain a minimum inter-vehicle distance (IVD) by factoring in a delay in the response time of the following vehicles in the platoon due to reaction time and communication delays [Pfadler, ¶: 0021, 0035].

With respect to claim 17, while Kim discloses “The method for controlling platoon driving of a vehicle according to claim 16,” Kim does not specifically state “wherein, in the step of setting a separation distance, the separation distance between a preceding vehicle and a following vehicle is set based on a speed profile of the vehicle over time when the preceding vehicle and the following vehicle included in the platoon are braking.”
Pfadler teaches “wherein, in the step of setting a separation distance, the separation distance between a preceding vehicle and a following vehicle is set based on a speed profile of the vehicle over time when the preceding vehicle and the following vehicle included in the platoon are braking.” [Pfadler, ¶: 0019, 0020, 0024, 0034, 0035, 0067]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of platoon driving control disclosed by Kim to incorporate the teachings of Pfadler. By combining these two inventions, the outcome is a platoon control system that is able to maintain a minimum inter-vehicle distance (IVD) by factoring in a delay in the response time of the following vehicles in the platoon due to reaction time and communication delays [Pfadler, ¶: 0021, 0035].

With respect to claim 18, while Kim discloses “The method for controlling platoon driving of a vehicle according to claim 11,” Kim does not specifically state “further comprising, prior to the step of determining a braking strategy of a vehicle, a step of estimating a slope of a road on which the platoon or the vehicle included in the platoon is driving, wherein in the step of determining a braking strategy of a vehicle, the braking strategy of the vehicle included in the platoon is determined based on the estimated slope.”
Pfadler teaches “further comprising, prior to the step of determining a braking strategy of a vehicle, a step of estimating a slope of a road on which the platoon or the vehicle included in the platoon is driving, wherein in the step of determining a braking strategy of a vehicle, the braking strategy of the vehicle included in the platoon is determined based on the estimated slope.” [Pfadler, ¶: 0073]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of platoon driving control disclosed by Kim to incorporate the teachings of Pfadler. By combining these two inventions, the outcome is a platoon control system that is able to maintain a minimum inter-vehicle distance (IVD) by factoring in a delay in the response time of the following vehicles in the platoon due to reaction time and communication delays [Pfadler, ¶: 0021, 0035].

With respect to claim 19, while Kim discloses “The method for controlling platoon driving of a vehicle according to claim 18,” Kim does not specifically state measuring the slope of the road and incorporating it into the speed profile generation.
Pfadler teaches “wherein, in the step for determining a braking strategy of a vehicle, a compensation deceleration is calculated by reflecting a deceleration according to the estimated slope to a target deceleration,” [Pfadler, ¶: 0073]
“and when the vehicle included in the platoon is braked, a speed profile over time is determined as the braking strategy based on the calculated compensation deceleration.” [Pfadler, ¶: 0073]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of platoon driving control disclosed by Kim to incorporate the teachings of Pfadler. By combining these two inventions, the outcome is a platoon control system that is able to maintain a minimum inter-vehicle distance (IVD) by factoring in a delay in the response time of the following vehicles in the platoon due to reaction time and communication delays [Pfadler, ¶: 0021, 0035].

Claims 3 and 13 are rejected under 35 USC 103 as being unpatentable over Kim in view of Baek et al. (United States Patent Publication 2022/0343760 A1), referenced as Baek moving forward. 

With respect to claim 3, while Kim discloses “The platoon driving control system of a vehicle according to claim 2, wherein the memory stores the algorithm that, when executed by the processor,” Kim does not specifically state “further causes the processor to determine the speed profile over time assuming that the obstacle is detected at a preset first speed or the speed profile over time when the vehicle included in the platoon brakes at a preset second speed as the braking strategy.”
Baek, which is also a vehicle control system, teaches “further causes the processor to determine the speed profile over time assuming that the obstacle is detected at a preset first speed or the speed profile over time when the vehicle included in the platoon brakes at a preset second speed as the braking strategy.” [Baek, ¶: 0377]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon driving control system disclosed by Kim to incorporate the teachings of Baek. By combining these two inventions, the outcome is a platoon control system that is more effectively able to prevent collisions between vehicles that intersecting driving paths, as is the case for vehicles traveling in a platoon [Baek, ¶:0002-0003].

With respect to claim 13, while Kim discloses “The method for controlling platoon driving of a vehicle according to claim 12,” Kim does not specifically state “wherein in the step of determining a braking strategy of a vehicle, the speed profile over time assuming that the obstacle is detected at a preset first speed or the speed profile over time when the vehicle brakes at a preset second speed is determined as the braking strategy.”
Baek, teaches “wherein in the step of determining a braking strategy of a vehicle, the speed profile over time assuming that the obstacle is detected at a preset first speed or the speed profile over time when the vehicle brakes at a preset second speed is determined as the braking strategy.” [Baek, ¶: 0377]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of platoon driving control disclosed by Kim to incorporate the teachings of Baek. By combining these two inventions, the outcome is a platoon control system that is more effectively able to prevent collisions between vehicles that intersecting driving paths, as is the case for vehicles traveling in a platoon [Baek, ¶:0002-0003].

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
INOUE et al. (United States Patent Publication 2016/0236685 A1) teaches a vehicle control apparatus for performing vehicle control such that a vehicle follows a preceding vehicle.
Kim et al. (United States Patent Publication 2019/0041861 A1) teaches a tracking system for semi-autonomous or autonomous operation of a host vehicle that is configured to detect and monitor an object.
ZHU et al. (United States Patent Publication 2019/0079528 A1) teaches a system that generates path profiles of autonomous vehicles based on trajectory information.
KUSZMAUL et al. (United States Patent Publication 2019/0241185 A1) teaches a variety of methods, controllers and algorithms that used for controlling vehicles such that they may closely follow one another.
SHAMSHIRI et al. (United States Patent Publication 2021/0001850 A1) teaches a control system for controlling operation of a host vehicle.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
12/01/2022

/JESS WHITTINGTON/Examiner, Art Unit 3669